Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yilun Wang (RN: 68,695) on 7/5/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 7, change the term of “a top surface” to: --a topmost surface--.
In claim 6, line 2, change the term of “the top surface” to: --the topmost surface--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a dielectric layer disposed directly above the isolation feature, wherein a topmost surface of the dielectric layer is at a same level as a topmost flat surface of the fin or below the topmost flat surface of the fin by less than or equal to 15 nanometers, wherein the topmost flat surface of the fin is directly under the gate structure; an etch stop layer disposed between the dielectric layer and the isolation feature; and a conductive feature directly above the isolation feature and directly contacting the dielectric layer, wherein the etch stop layer directly contacts the dielectric layer" as recited in claim 1, “a first dielectric layer in the second trench; a second dielectric layer over the first dielectric layer and in the second trench; an etch stop layer in both the first and second trenches and between the first and the second dielectric layers; and a conductive feature disposed directly over the first dielectric layer in the second trench and penetrating through the second dielectric layer and the etch stop layer” as recited in claim 11, and “a first dielectric layer over the isolation feature and in the second trench; a first etch stop layer between the first dielectric layer and the isolation feature and between the first dielectric layer and the gate structures, wherein the first etch stop layer directly contacts the first dielectric layer; a second dielectric layer in the first and the second trenches and over the first dielectric layer and over the fin; a first contact feature directly over the fin and penetrating through the second dielectric layer; a second contact feature directly contacting the first dielectric layer; and a second etch stop layer over the first dielectric layer and in the second trench, wherein the second etch stop layer is also in the first trench” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/7/2022